COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Christina Livingston v. Federal National Mortgage Association Fannie
                          Mae

Appellate case number:    01-15-00114-CV

Trial court case number: 1055552

Trial court:              County Civil Court at Law No. 4 of Harris County

        Motion for rehearing was due on September 30, 2015. Appellant, Christina Livingston,
filed her motion for rehearing on October 5, 2015. Livingston failed to file a motion for
extension of time for the untimely filing of her motion for rehearing. Accordingly, we order
Livingston to file on or before January 13, 2016 a motion for extension of time, complying
with Rule 49.8, explaining in detail the reason the motion was untimely filed. See TEX. R. APP.
P. 49.8.
        Additionally, in Livingston’s motion for rehearing, counsel states he was unable to file
timely appellant’s brief despite notice his brief was late and more than three months between the
original due date and the date our opinion issued because he faced “an avalanche of new cases
and an overwhelming amount of activity on existing cases.” He further contends he had
employee and equipment changes, as well as expansion of the litigation department. He does not
specifically explain how these caused him to overlook not just the appellate deadlines but also
our notice dated June 24, 2015 and his obligation to file a brief for approximately three months.
Accordingly, we order counsel to file, on or before January 13, 2016, a revised motion for
rehearing, explaining in more detail the basis for the failure to file appellant’s brief for each of
these deadlines.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 11, 2016